Citation Nr: 1136267	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  07-39 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder ("PTSD").

2.  Entitlement to a total disability evaluation based on individual unemployability ("TDIU").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel



INTRODUCTION

The Veteran served on active military service from November 1965 to October 1967.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Milwaukee, Wisconsin, which granted the Veteran's claim of entitlement to service connection for PTSD and assigned an initial disability rating of 50 percent, effective May 15, 2006.

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

As an initial matter, the Board observes that on his VA Form 9, "Appeal to the Board of Veterans' Appeals," the Veteran indicated that he did not wish to be afforded a hearing before the Board.  In September 2008, the Veteran was notified that his claim had been transferred to the Board for further appellate consideration.  Thereafter, in a letter received in October 2008, the Veteran's representative indicated that the Veteran wished to have a local hearing before a Decision Review Officer ("Decision Review Officer").  Accordingly, as his request was timely, he is entitled to a hearing under the provisions of 38 C.F.R. § 3.103 (2010).  The claims folder should therefore be returned to the Milwaukee RO in order that he may be scheduled for a DRO hearing.  

A.  Entitlement to an initial disability evaluation in excess of 50 percent for PTSD.

The Veteran avers that his service-connected PTSD is of greater severity than the current 50 percent disability rating contemplates.  Specifically, he contends that the symptoms from his disorder have recently increased.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim.

Under the Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  

Review of the claims folder reveals that the Veteran was most recently afforded a VA PTSD evaluation in May 2005.  While the VCAA duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted (see VAOPGCPREC 11-95), the United States Court of Appeal for Veterans Claims ("Court") has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, as the Veteran asserts a worsening of his PTSD symptomatology, the Board finds that a remand for a new examination is warranted.

In addition, the Board notes that, where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  Therefore, while this case is in remand status, an attempt should be made to obtain any additional VA records pertaining to treatment of his PTSD since December 2007 and associate them with the claims folder.  


B.  Entitlement to TDIU.

The Veteran has claimed that, as a result of his PTSD, he is unable to work.  Indeed, review of the claims folder reveals that he has reported being currently unemployed.  In addition, the claims folder contains letters from three (3) of his treating VA mental health specialists, who have each opined that the symptoms of his PTSD are so severe as to significantly impair his ability to sustain employment.  He has therefore raised the issue of TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence of a medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability).  The Court recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  
 
The law provides that a TDIU may be granted upon a showing that the veteran is unable to secure or follow a substantially-gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010). Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

In this case, as noted above, the record indicates that the Veteran is currently unemployed.  While he has been afforded a VA examination pursuant to his PTSD claim, an opinion as to the effect of all of his service-connected disabilities on his employability was not rendered.  The Board therefore finds that the appellant should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially-gainful employment as a result of his service-connected PTSD and/or other service-connected disability/disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance and afford the Veteran the opportunity to submit additional evidence and to request a hearing on the claim for TDIU.  Thereafter, schedule the Veteran for a local hearing before a DRO for his PTSD claim (and the TDIU claim, at his discretion).  Appropriate notification should be given to the Veteran and his representative, and such notification should be documented and associated with the Veteran's claims folder.

2.  Copies of VA records pertaining to treatment of the Veteran's PTSD (and other service-connected disability/disabilities for the purpose of TDIU) should be obtained and associated with the claims folder.  As the claims folder shows that he previously received private hospital treatment for a mental health disorder, the RO/AMC should also send the Veteran an authorization and consent form and ask him to sign it to permit VA to obtain any additional private reports not already of record for the treatment of his PTSD, as well as any other already service-connected disability/disabilities.  Any negative reply should also be added to the claims folder.

3.  Following completion of the above, the RO/AMC should then schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected PTSD.  The complete claims folder should be provided to the examiner in conjunction with the examination and the examiner must note that the claims folder has been reviewed.  The clinician should specifically comment on the mental health treatment reports of record, if any, which currently do not demonstrate a worsening of his disorder.  The clinician should perform an appropriate examination as well as any diagnostic tests deemed appropriate.  The examiner should also elicit from the Veteran a history of his claimed symptomatology and note that, in addition to the medical evidence, the Veteran's statements have also been taken into consideration.  To the extent possible, the examiner should separate symptoms due to PTSD from those due to any other psychiatric disorder diagnosed.  If this cannot be done, the examiner should so indicate.  The examiner is also asked to assign a Global Assessment Functioning ("GAF") score to the Veteran.  If possible, the examiner should assign a GAF score attributable only to the Veteran's PTSD.  The GAF score should be interpreted, as it pertains to social and industrial adaptability.  Any and all opinions must be accompanied by a complete rationale.

4.  The VA examiner is also asked to perform an examination to determine the effect of the Veteran's service-connected PTSD on his employability.  Any necessary specialty examination or consultation should be obtained.  The examiner should also comment on the September and October 2007 letters from the Veteran's treating VA mental health providers, who opined that the symptoms of his PTSD are so severe as to impair his ability to sustain employment.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the appellant is unable to secure and maintain substantially gainful employment solely as a result of his service-connected PTSD (or a combination of PTSD and his other service-connected disability/disabilities).  The examination report must include a complete rationale for all opinions and conclusions expressed.

5.  The issues on appeal should then be re/adjudicated.  If any benefit sought on appeal is denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

